DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:
NOV 16, 1989

Charles J. Burks, M.D., DATE:
Petitioner,
“Ven Docket No. C=-111

The Inspector General. DECISION CR 54

DECISION AND ORDER

Petitioner requested a hearing to contest the Inspector
General's (I.G.'s) determination to exclude him from
participation in the Medicare and Medicaid programs for a
period of ten years, pursuant to section 1128(b)(3) of
the Social Security Act (Act), 42 U.S.C. 1320a~7(b)(3).!
This Decision and Order resolves this case on the basis
of written briefs and documentary evidence. I hereby
grant the I.G.'s motion for summary disposition.

APPLICABLE STATUTES AND REGULATIONS

I. The Federal Statute.

Section 1128 of the Social Security Act (Act) is
codified at 42 U.S.C.A. 1320a-7 (West Supp. 1989).
Section 1128(a)(1) of the Act provides for the exclusion
from Medicare and Medicaid of those individuals or

1 section 1128 of the Act provides for the

exclusion of individuals and entities from the Medicare
program and requires the I.G. to direct States to exclude
those same individuals and entities from "any State
health care program" as defined in section 1128(h) of the
Act. The Medicaid program is one of three types of State
health care programs defined in Section 1128(h) of the
Act, and for the sake of brevity, I refer only to it in
this Decision.
entities "convicted" of a criminal offense "related to"
the delivery of an item or service under the Medicare or
Medicaid programs. Section 1128(c)(3)(B) provides for a
five year minimum period of exclusion for those excluded
under section 1128(a) (1).

While section 1128(a) of the Act provides for a minimum
five-year mandatory exclusion for (1) convictions of
program-related crimes and (2) convictions relating to
patient abuse, section 1128(b) of the Act provides for
the permissive exclusion of "individuals and entities"
for twelve types of other convictions, infractions, or
undesirable behavior, such as convictions relating to
fraud, license revocation, or failure to supply payment
information.

II. The Federal Regulations.

The governing federal regulations (Regulations) are
codified in 42 C.F.R., Parts 498, 1001, and 1002 (1988).
Part 498 governs the procedural aspects of this exclusion
case; Parts 1001 and 1002 govern the substantive aspects.

Section 1001.123 requires the I.G. to issue an exclusion
notice to an individual whenever the I.G. has "conclusive
information" that such individual has been "convicted" of
Medicare or Medicaid item or service; such, exclusion must
begin 15 days from the date on the notice.’

BACKGROUND

By letter dated December 14, 1989 (Notice), the I.G.
advised Petitioner of his ten-year exclusion from
participation in the Medicare and Medicaid programs. The
Notice stated that Petitioner's exclusion was based upon
his conviction of a criminal offense "relating to the
unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance" within the meaning
of section 1128(b) (3) of the Act. The Notice further
stated that the following factors were considered in
determining Petitioner's period of exclusion: (1) the
criminal acts which resulted in Petitioner's conviction
were committed over a lengthy period of time, (2) the
violations had a significant adverse physical, mental or
financial impact on individuals, and (3) Petitioner had a
prior criminal, civil or administrative record.

2 The I.G.'s notice letter allows an additional

five days for receipt by mail.
-3-

By letter dated March 16, 1989, Petitioner timely
requested a hearing to contest the I.G.'s determination,
and this case was assigned to me for a hearing and
decision. Thereafter, the I.G. filed a motion for
summary disposition of this case.

Petitioner admits that he was "convicted" of a criminal
offense within the meaning of section 1128(i) of the
Act. However, Petitioner contends that his conviction
was a result of his misconception that he operated under
a valid DEA registration number which would have
permitted him to lawfully dispense controlled substances.
Petitioner also contends that the factors considered by
the I.G. in determining the length of Petitioner's
exclusion do not warrant a ten-year period of exclusion.

I conducted a prehearing telephone conference on June 1,
1989. During the prehearing conference: (1) Petitioner
admitted that his conviction was for an offense "relating
to the unlawful manufacture, distribution, prescription,
or dispensing of a controlled substance" within the
meaning of section 1128(b)(3) of the Act, (2) the parties
requested that the case be decided based upon the
submission of briefs and documentary evidence, and (3)
Petitioner waived his right to a formal evidentiary
hearing.

I determined that Petitioner had raised legal issues in
his Request which could be further developed by the
parties through written briefing. I further determined
that the material facts of this case were not in dispute.
On June 1, 1989, I issued a Prehearing Order And Schedule
For Filing Motions For Summary Disposition (Prehearing
Order). Thereafter, the I.G. submitted a motion for
summary disposition, a brief in support thereof, and six
exhibits. Petitioner submitted a brief in support of his
opposition to the I.G.'s motion and three exhibits. Both
parties submitted certifications regarding the
authenticity of their exhibits.

ISSUES
The issues in this case are:

1. Whether Petitioner was "convicted" of a criminal
offense "relating to the unlawful manufacture,
distribution, prescription or dispensing of a controlled
substance" within the meaning of section 1128(b) (3) of
the Act.
2. Whether ten years is the appropriate length of
exclusion to be imposed upon Petitioner.

FINDINGS OF FACT AND CONCLUSIONS oF Law > ‘

Having considered the entire record, the arguments and
submissions of the parties, and being fully advised
herein, I make the following Findings of Fact and
Conclusions of Law:

1. Petitioner was licensed to practice medicine in the
State of Pennsylvania until his license was suspended in
May 1989. I.G. Ex. 6/335; P. Ex.A/5-7.

2. On June 26, 1978, Petitioner was convicted in the
Allegheny County (Pennsylvania) Court of Common Pleas,
Criminal Division, of seven felony counts of dispensing
controlled substances that were not for a legitimate
medical purpose, and of seven misdemeanor counts of
prescribing controlled substances to drug dependent
persons. I.G. Ex. 4; I.G. Br. 4; P. Br. 1; P. Ex. B.

3. As a result of Petitioner's 1978 conviction, on
January 8, 1979, the Administrator of the Drug
Enforcement Administration (DEA) issued an Order to Show
Cause as to why Petitioner's two DEA Certificates of
Registration should not be revoked. Id.

3 citations to the record in this Decision and

Order are as follows:

Petitioner's Brief P.Br. (page)

I.G.'s Brief I.G. Br. (page)

I.G.'s Reply Brief I.G. Rep. Br. (page)
Petitioner's Exhibits P. Ex. (letter) / (page)
I.G.'s Exhibits I.G. Ex. (number) / (page)
Findings of Fact and FFCL (number)

Conclusions of Law
* any part of this Decision and Order preceding the
Findings of Fact and Conclusions of law which is
obviously a finding of fact or conclusion of law is
incorporated herein.
4. Also as a result of Petitioner's 1978 conviction, in
March 1980 the Pennsylvania State Board of Medicine
imposed a five year probationary period upon Petitioner
and his medical license and placed a restriction upon his
prescribing controlled substances. Id.

5. Petitioner requested a hearing before an
Administrative Law Judge (ALJ) on the issue of whether
his DEA Certificates of Registration should be revoked.
A hearing was held on March 23, 1979. Id.

6. The ALJ conducting the March 23, 1979 hearing
determined that Petitioner's two DEA Certificates of
Registration should be revoked and that a private medical
practice was no longer a viable option for Petitioner.

Pp. Ex. B; P. Br. 1; I.G. Br. 5.

7. The Administrator of the DEA adopted the findings,
conclusion, and recommended decision of the ALJ
conducting the March 23, 1979 hearing. Id.

8. Between January 1, 1986 and March 9, 1987, Petitioner
prescribed controlled substances under one of his revoked
DEA registration numbers. I.G. Ex. 5; P. Br. 1.

9. As a result of Petitioner's prescription of
controlled substances under his revoked DEA Certificates
of Registration, Petitioner was charged with 303 counts
of violating 21 U.S.C. 843(a)(2).° I.G. Ex. 2, 4;

P. Br. 1.

10. On April 18, 1988, Petitioner was convicted by a
jury of 303 counts of violating 21 U.S.C. 843(a)(2). Id.

5 petitioner was charged with 302 counts of
violating 21 U.S.C. 843(a)(2) by:

knowingly, intentionally and unlawfully using in the
course of dispensing oxycodone hydrochloride, a
Schedule II narcotic drug controlled substance, a
DEA Registration Number, which was revoked.

Petitioner was charged with one count of violating 21
U.S.C. 843(a) (2) by:

knowingly, intentionally and unlawfully using, in
the course of dispensing diazepam, a Schedule IV
narcotic drug controlled substance, a DEA
Registration Number, which was revoked.
11. As a result of Petitioner's April 18, 1988
conviction, Petitioner was placed on probation for a
period of five years and was ordered to pay a special
assessment of $15,150.00. Id.

12. Section 1128 of the Act permits the I.G. to exclude
individuals convicted of criminal offenses "relating to
the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance" from participation
in the Medicare and Medicaid programs.

13. Petitioner admits that his April 18, 1988 conviction
was for criminal offenses "relating to the unlawful
manufacture, distribution, prescription, or dispensing of
a controlled substance" within the meaning of section
1128(b)(3) of the Act. P. Br. 1, 4-5, 7.

14. In addition to indicia of trustworthiness, the
length of Petitioner's exclusion is to be determined by
reviewing: (1) the number and nature of the offenses,

(2) the nature and extent of any adverse impact the
violations have had on beneficiaries, (3) the amount of
the damages incurred by the Medicare, Medicaid, and
social services programs, (4) the existence of mitigating
circumstances, (5) the length of sentence imposed by the
court, (6) any other facts bearing on the nature and
seriousness of the violations, and (7) the previous
sanction record of Petitioner.

15. The fact that the criminal acts which formed the
basis for Petitioner's conviction were committed over a
period of time in excess of one year is an aggravating
factor and is considered in determining an appropriate
length of exclusion. FFCL 8, 10.

16. The fact that Petitioner was "convicted" of 303
counts of prescribing controlled substances under one of
his two revoked DEA Certificates is an aggravating factor
and is considered in determining an appropriate length of
exclusion. FFCL 10.

17. The I.G. did not prove by a preponderance of the
evidence, as an aggravating factor in determining an
appropriate length of exclusion, that the special
assessment of $15,150.00, paid by Petitioner as a result
of his April 18, 1988 conviction, represented actual
damages to the Medicare or Medicaid programs. FFCL 11,
13.
-~7-

18. The fact that Petitioner was placed on probation for
five years, as a result of his April 18, 1988 conviction,
is an aggravating factor and is considered in determining
an appropriate length of exclusion. Id.

19. The fact that Petitioner was convicted in June 1978
of seven felony counts of dispensing controlled
substances that were not for a legitimate medical
purpose, and of seven misdemeanor counts of prescribing
controlled substances to drug dependent persons is an
aggravating factor and is considered in determining an
appropriate length of exclusion. FFCL 2, 14.

20. The fact that Petitioner's two DEA Certificates were
revoked, effective November 26, 1979, is an aggravating
factor and is considered in determining an appropriate
length of exclusion. FFCL 6, 7, 14.

21. The fact that, in March 1980, the Pennsylvania State
Board of Medicine imposed a five year probationary period
upon Petitioner and his medical license and placed a
restriction upon his prescribing controlled substances is
an aggravating factor and is considered in determining an
appropriate length of exclusion. FFCL 4, 14.

22. The fact that in May 1989 Petitioner's license to
practice medicine in the State of Pennsylvania was
suspended for three years, one year of which is an active
suspension, and two years of probationary suspension, and
that Petitioner was ordered to pay a $1,000.00 civil
penalty by the Pennsylvania State Board of Medicine is an
aggravating factor and is considered in determining an
appropriate length of exclusion. P. Ex. A.

23. The I.G. has the burden of proving that Petitioner's
criminal acts caused harm to individuals. The I.G. has
not met this burden by a preponderance of the evidence.

24. In this case, a ten-year period of exclusion is
reasonable.
DISCUSSION

I. Petitioner Was "Convicted" Of A Criminal Offense
“Relating To The Unlawful Manufacture, Distribution,

Prescription Or Dispensi. £ Co. Olle ubstances"

Within The Meaning Of Section 1128(b)(3) of the Act.

Section 1128(b) (3) of the Act authorizes the I.G. to
exclude from participation in the Medicare and Medicaid
programs individuals who have been convicted of criminal
offenses "relating to the unlawful manufacture,
distribution, prescription, or dispensing of controlled
substances". On April 18, 1988, Petitioner was convicted
of 303 counts of unlawfully dispensing controlled
substances. FFCL 10, 13. Petitioner admits that his
conviction falls within the purview of criminal offenses
enumerated in section 1128(b)(3) of the Act. FFCL 13.

II. en ars An ropriate Length Of Exclusion I
This Case.

Since Petitioner has admitted, and I have concluded, that
Petitioner was "convicted" of a criminal offense for
which the I.G. may impose an exclusion pursuant to
section 1128(b)(3) of the Act, the remaining issue is the
appropriate length of exclusion to be imposed.

In making this determination, it is helpful to look at
the purpose behind the enactment of the exclusion law.
Congress enacted section 1128 of the Act to protect the
Medicare and Medicaid programs from fraud and abuse and
to protect the beneficiaries and recipients of those
programs from incompetent practitioners and inappropriate
or inadequate care. See, S. Rep. No. 109, 100th Conf.,
lst Sess. 1; reprinted 1987 U.S. Code Cong. and Admin.
News 682. The key term to keep in mind is "protection,"

the prevention of harm. See, We ert N e
University Dictionary 946 (1984). As a means of

protecting the Medicare and Medicaid programs and their
beneficiaries and recipients, Congress chose to mandate,
and in other instances to permit, the exclusion of
individuals. Through exclusion, individuals who have
caused harm, or may cause harm, to the program or its
beneficiaries or recipients are no longer permitted to
receive reimbursement for items or services which they
provide to Medicare beneficiaries or Medicaid recipients.
Thus, individuals are removed from a position which
provides a potential avenue for causing harm to the
programs. Exclusion also serves as a deterrent to other
individuals against deviant behavior which may result in
harm to the Medicare and Medicaid programs or their
beneficiaries and recipients.

By not mandating that exclusions from participation in
the Medicare and Medicaid program be permanent, Congress
has allowed the I.G. the opportunity to give individuals
a “second chance." The placement of a limit on the
period of exclusion allows an excluded individual the
opportunity to demonstrate that he or she can and should
be trusted to participate in the Medicare and Medicaid
programs to provide items and services to program
beneficiaries and recipients.

The determination of when an individual should be trusted
and allowed to reapply for participation as a provider in
the Medicare and Medicaid programs is a difficult issue
and is one which is subject to much discretion; there is
no mechanical formula. The Regulations provide some
guidance which may be followed in making this
determination. The Regulations provide that the length
of Petitioner's exclusion may be determined by reviewing:
(1) the number and nature of the offenses, (2) the nature
and extent of any adverse impact the violations have had
on beneficiaries, (3) the amount of the damages incurred
by the Medicare, Medicaid, and social services programs,
(4) the existence of mitigating circumstances, (5) the
length of sentence imposed by the court, (6) any other
facts bearing on the nature and seriousness of the
violations, and (7) the previous sanction record of
Petitioner. See 42 C.F.R. 1001.125(b).

As stated by Judge Kessel in the case of Leonard N.

Schwartz, R. Ph., Petitioner, v. The Inspector General,
Docket No. C-62 (1989), at p. 12:

The Regulations at section 1001.125(b) were adopted
by the Secretary to implement the Act prior to the
1987 Amendment. The Regulations specifically apply
only to exclusions for 'program-related' offenses.
However, . . . to the extent that the Regulations
have not been repealed or modified, they embody the
Secretary's intent that they continue to apply, at
least as broad guidelines, to those cases in which
discretionary exclusions are imposed.
-10-

A. The Fact That Petitioner Was Convicted Of 303
Offenses Relating To The Unlawful Distribution of
controlled Substances Is An Aggravating Fa rT

Determining An Appropriate Length Of Exclusion.

Petitioner was convicted by a jury of a total of 303
criminal offenses of unlawfully distributing controlled
substances. Petitioner's offenses were both numerous and
of a serious nature. Certain substances are enumerated
as "controlled" substances because of the potential for
their abuse, and because of the potential harm which may
be caused by their use. See, 21 U.S.C. 812(b)(2) and
(4). Petitioner, through his position as a medical
doctor, was allowed access to these controlled substances
and was entrusted with the authority to administer and
prescribe these controlled substances in an appropriate,
legal and ethical manner. Petitioner's jury conviction
is clear and convincing evidence of his blatant disregard
for this duty.

B. The I.G. Has Not Proved B re) de: ce
Evidence That Respondents Criminal Acts Had An Adverse
mpa fe) Or neficiari

The I.G. argues that Congress' creation of a closed
distribution system for controlled substances creates a
legal presumption that harm to individuals results from
dispensing those substances outside the legitimate chain
of distribution. I disagree with the I.G.'s argument.
The I.G. has the burden of proving that Respondent's
actions resulted in harm to individuals. The I.G. has
not met this burden. The I.G. has offered no evidence
regarding whether the controlled substances, although
unlawfully distributed, served a "legitimate medical
purpose." The trial judge in Petitioner's 1987 criminal
proceeding declined to presume that, because Petitioner
failed to follow standard medical practices in
prescribing controlled substances, he did not prescribe
those controlled substances for a valid medical purpose.
The I.G. is correct in his statement that the trial
judge's reluctance to establish a presumption in a
criminal trial is not binding on my decision in this
proceeding. However, the I.G. must prove that
Petitioner's criminal acts resulted in harm to
individuals. Therefore, this factor will not be
considered an aggravating factor in determining an
appropriate period of exclusion.
-11-

Cc. 2 Cc h. icare or dicaid P ram

Have Incurred Damages As A Result Of Petitioner's Acts Is
An _Aggravating Factor In Determining The Appropriate
Length Of Exclusion.

The I.G. has not presented sufficient evidence on the
issue of whether the Medicare or Medicaid program
incurred actual damages as a result of Petitioner's
criminal acts. The I.G. presented evidence which proves
that Petitioner was required to pay an assessment of
$15,150.00 as a result of his April 18, 1988 conviction.
However, the purpose for the assessment is not stated.
Thus, without further evidence regarding the purpose of
the assessment, the fact that Petitioner was required to
pay an assessment will not be considered an aggravating
factor in determining an appropriate length of exclusion.

D. Petitione s P: e i i

Petitioner Has Not Proven The Existence Of Mitigating
Circumstances Which Might Reduce The Period Imposed By
The I.G.

The Regulations allow for the consideration of mitigating
circumstances in determining an appropriate length of
exclusion. As I stated in Mary Katherine Lyons
Petitioner v. The Inspector General, Docket No. C-49
(1989), at p. 9: “it is reasonable to conclude that
mitigating circumstances should constitute those
circumstances which demonstrate trustworthiness." I
conclude that Petitioner has offered no circumstances
which are mitigating and which I might consider in
determining an appropriate length of exclusion.

Petitioner argues that his alleged unawareness that his
acts could be considered as criminal should be viewed as
a mitigating circumstance. He cites the conclusion of
the DEA Administrator permitting Petitioner to prescribe
controlled substances in the course of his practice as
an emergency room physician and the waiver by the
Administrator of the prohibition against Petitioner's
employment by a hospital as an emergency room physician.
Pp. Ex. B. Petitioner's alleged misconception that he was
permitted to prescribe controlled substances subsequent
to the revocation of his DEA Certificates of Registration
is not directly relevant to whether Petitioner should be
excluded pursuant to section 1128(b)(3), but may be
relevant to the issue of the length of the exclusion to
be imposed. Petitioner was convicted by a jury of 303
counts of knowingly and illegally dispensing controlled
substances. The definition of Petitioner's criminal
offense shows that a jury determined that Petitioner did
-~12 =

in fact know that his acts were in violation of law.
Thus, I do not consider this factor to be a mitigating
circumstance.

E. The Sentence Imposed By The Court Is An Aqgravating
Factor In Determining The Appropriate Length Of
Exclusion.

Although Petitioner was not incarcerated as a result of
his conviction, he was required to serve a five year
term of probation. The fact that the court deemed it
necessary to "monitor" Petitioner's actions for a period
of five years is an important factor to be considered,
and will be considered an aggravating factor in
determining an appropriate length of exclusion.

F. Petitioner's Prior Offenses And Sanctions Are Factors
Which Are Considered Aggravating Circumstances.

Petitioner was previously sanctioned on two separate
occasions for offenses relating to controlled substances.
FFCL 2, 12. Petitioner does not deny the fact of these
prior sanctions. However, Petitioner argues that all of
the sanctions imposed against him, and his 1987
conviction itself, resulted from his 1978 conviction. It
is not disputed that Petitioner received sanctions
because of his 1978 conviction: (1) Petitioner was placed
on probation by the State Board of Licensing and (2) his
DEA Certificates were revoked. However, Petitioner's
1978 conviction, and the resulting sanctions, did not
cause him to be convicted in 1987. Petitioner was
convicted in 1987 because he knowingly disregarded the
fact that his DEA Certificates were revoked and he
elected to prescribe controlled substances without a
required DEA certification number. Petitioner's
convictions, and the sanctions which resulted from each,
are independent of each other and will be viewed as such.
Therefore, the fact that Petitioner has had criminal,
civil, and administrative sanctions imposed against him
is considered an aggravating factor.

CONCLUSION

Based on the law and undisputed material facts in the
record of this case, I grant the I.G.'s motion for
-13~<

summary disposition and conclude that ten-years is an
appropriate length of exclusion to be imposed against
Petitioner.

/s/

Charles E. Stratton
Administrative Law Judge
